 


109 HR 3651 IH: To amend title 9, United States Code, to allow employees the right to accept or reject the use of arbitration to resolve an employment controversy.
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3651 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 9, United States Code, to allow employees the right to accept or reject the use of arbitration to resolve an employment controversy. 
 
 
1.Arbitration choice 
(a)DefinitionSection 1 of chapter 1 of title 9, United States Code, is amended by striking nation, but nothing herein and all that follows through the end and inserting nation..  
(b)Arbitration choiceChapter 1 of title 9, United States Code, is amended by adding at the end the following: 
 
117.Resolution of controversy 
(a)Notwithstanding an employment contract that provides for the use of arbitration to resolve a controversy arising out of or relating to the employment relationship, arbitration may be used to settle such a dispute only if— 
(1)the employer or employee submits a written request after the dispute arises to the other party to use arbitration; and  
(2)the other party consents in writing not later than 60 days after the receipt of the request to use arbitration.  
(b) An employer subject to this Act may not require an employee to arbitrate a dispute as a condition of employment.. 
2.Effective dateThe amendments made by section 1 shall apply to contracts entered into, amended, altered, modified, renewed, or extended after the date of the enactment of this Act.  
 
